                          Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 1 of 37                                                                    Back I Prin-

 2020 CA 000976 - BOURNE, ALLISON vs. TARGET CORPORATION A FOREIGN PROFIT CORPORATION
SUMMARY

                Judge: DANNHEISSER., THOMAS             Case Type:   PREMISES LIABILITY - COMMERCIAL               Status: OPEN
         Case Number: 2020 CA 000976        Uniform Case Number:     172020CA000976XXXXXX
       Clerk File Date: 7/31/2020                     Status Date:   7/31/2020
     SAO Case Number:                              Total Fees Due:   0.00
               Agency:                           Agency Report #:                                        Custody Location:

PARTIES

!TYPE          PARTY NAME                                                                              ATTORNEY

PLAINTIFF      BOURNE, ALLISON                                                                                          /4, OAKEY, WYATT M (Main Attorney)
DEFENDANT      TARGET CORPORATION A FOREIGN PROFIT CORPORATION                                                               STOKES, JOSEPH B III



1 EVENTS
1 DATE                   EVENT                               JUDGE                          LOCATION                                          RESULT
                                                                                  No Events on Case



CASE HISTORY

CASE NUMBER             CHARGE DESCRIPTION                     CASE STATUS          DISPOSITION          OUTSTANDING AMOUNT                         NEXT EVENT    ALERTS
                                                                                 No Additional Cases


CASE DOCKETS

I MAGE      DATE            ENTRY
  Request 9/8/2020          NOTICE OF SERVICE OF DEFENDANTS FIRST INTERROGATORIES TO PLAIINTIFF ALLISON BOURN


  Request   9/8/2020        DEFENDANTS FIRST REQUEST FOR PRODUCTION TO PLAINTIFF ALLISON BOURN


  Request 9/8/2020          DEFENDANT, TARGET CORPORATION'S, ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S COMPLAINT

            9/3/2020        NOTICE OF APPEARANCE OF COUNSEL AND EMAIL DESIGNATION

777e
   7 8/27/2020              SUMMONS RETURNED SERVED

            8/3/2020        WOAKEY@FORTHEPEOPLE.COM, WMOSERVICE@FORTHEPEOPLE.COM, JSTOKES®SAALFIELDLAW.COM, LLOVEIN@SAALFIELDLAW.COM, WDEAN@SAALFIELDLAW.COM,
                            RJCSMITH@SAALFIELDLAW.COM
  Request   8/3/2020        SUMMONS ISSUED


  Request   8/3/2020        PAYMENT $410.00 RECEIPT #2020052684

            8/3/2020        PLAINTIFFS ATTORNEY: OAKEY, WYATT M ASSIGNED
            8/3/2020        DANNHEISSER., THOMAS: ASSIGNED
            7/31/2020       COMPLAINT

  Request I 7/31/2020       COVERSHEET

            7/31/2020       CASE FILED 07/31/2020 CASE NUMBER 2020 CA 000976




                                                                                                                                                     EXH BIT
                   Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 2 of 37

Filing # 111103057 E-Filed 07/31/2020 01:01:53 PM

   FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes.(See instructions
  for completion.)


       I.         CASE STYLE
                                             IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT,
                                           I N AND FOR ESCAMBIA COUNTY, FLORIDA

                                                                        Case No.:
                                                                        Judge:
  Allison Bourne
   Plaintiff
                 vs.
  Target Corporation c/o CT Corporation System
  Defendant



       II.        AMOUNT OF CLAIM
                  Please indicate the estimated amount of the claim rounded to the nearest dollar $30,001

       III.       TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                  most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                  category and subcategory lines.

                                                                                j .0  Malpractice — other professional
              • Condominium                                                   0 Other
              O Contracts and indebtedness                                      0     Antitrust/Trade Regulation
              O Eminent domain                                                  O     Business Transaction
              O Auto negligence                                                 CI    Circuit Civil - Not Applicable
              NI Negligence — other                                             El    Constitutional challenge-statute or ordinance
                 O   Business governance                                        j . Constitutional challenge-proposed amendment
                 D   Business torts                                             O     Corporate Trusts
                 D   Environmental/Toxic tort                                   El    Discrimination-employment or other
                 D   Third party indemnification                                O     Insurance claims
                 O   Construction defect                                        O     Intellectual property
                 O   Mass tort                                                  O     Libel/Slander
                 O   Negligent security                                         O     Shareholder derivative action
                 D   Nursing home negligence                                    O     Securities litigation
                     Premises liability — commercial                            O     Trade secrets
                 D   Premises liability — residential                           El    Trust litigation
              0 Products liability
              O Real Property/Mortgage foreclosure                            0 County Civil
                 D   Commercial foreclosure                                    O     Small Claims up to $8,000
                 D   Homestead residential foreclosure                               Civil
                 O   Non-homestead residential foreclosure                     •     Replevins
                 O   Other real property actions                               •     Evictions
              O Professional malpractice                                       O     Other civil (non-monetary)
                 D   Malpractice — business
                O    Malpractice — medical
               Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 3 of 37




                                                    COMPLEX BUSINESS COURT

           This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
           Administrative Order. Yes El No


    IV.        REMEDIES SOUGHT (check all that apply):
                   Monetary;
                El Non-monetary declaratory or injunctive relief;
               0 Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)




    VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
               Cl Yes
               X No

    VII.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                  No
               El Yes — If "yes" list all related cases by name, case number and court:




    VIII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
               [ZI Yes
               El No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature: s/ Wyatt Oakey
          Attorney or party
FL Bar No.: 96471
          (Bar number, if attorney)
               Wyatt Oakey
         (Type or print name)
     Date: 07/31/2020
             Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 4 of 37

Filing # 111103057 E-Filed 07/31/2020 01:01:53 PM



             IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT IN AND FOR
                        ESCAMBIA COUNTY,FLORIDA,CIVIL DIVISION


        ALLISON BOURN,                                                 CASE NO.:

               Plaintiff,

        V.


        TARGET CORPORATION,
        a Foreign Profit Corporation,

               Defendant.


                                                   COMPLAINT

               Plaintiff ALLISON BOURN, by and through her undersigned attorneys, sues Defendant,

        TARGET CORPORATION,a Foreign Profit Corporation and alleges:

                             COMMON ALLEGATIONS AS TO ALL COUNTS

                1.     This is an action for damages that exceed the sum of THIRTY THOUSAND

        DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees (The estimated value of

        Plaintiff's claim is in excess of the minimum jurisdictional threshold required by this Court).

        Accordingly, Plaintiff has entered "$30,001" in the civil cover sheet for the "estimated amount of

        the claim" as required in the preamble to the civil cover sheet forjurisdictional purposes only (the

        Florida Supreme Court has ordered that the estimated "amount of claim" to be set forth in the civil

        cover sheet for data collection and clerical purposes only). The actual value of Plaintiff's claim will

        be determined by a fair and justjury in accordance with Article 1, Section 21, Fla. Const.

               2.      At all times material hereto, Plaintiff ALLISON BOURN was a resident of

        Pensacola, Escambia County, Florida.




                                                          1
    Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 5 of 37




        3.      At all times material to this action, Defendant, TARGET CORPORATION, was

and remains a Foreign Profit Corporation authorized to do business and doing business at 4711

Bayou Blvd., Pensacola, Florida.

       4.       At all times material hereto, Defendant, TARGET CORPORATION, was in

possession of, owned, maintained, managed, and/or controlled a retail department store of that

certain business known as Target, located at 4711 Bayou Blvd., Pensacola, Florida, said business

being open to the general public, including the Plaintiff herein.

         5.     At said time and place, Plaintiff, ALLISON BOURN, was an invitee at the Target

retail department store in which Defendant, TARGET CORPORATION, owned, maintained,

managed, and/or controlled.

        6.      On or about December 22, 2019, Plaintiff visited Defendant, TARGET

CORPORATION's subject premises to purchase items from the Defendant, TARGET

CORPORATION's retail department store.

        7.      At said time and place, Plaintiff, ALLISON BOURN,slipped in a puddle of liquid

and fell to the floor while walking down an aisle of Defendant, TARGET CORPORATION'S,

resale store.

       8.       At said time and place, Plaintiff was an invitee at said retail store, lawfully upon the

premises of the Defendant, TARGET CORPORATION, which owed Plaintiff a duty to exercise

reasonable care for her safety.

       9.       At said time and place, Defendant, TARGET CORPORATION, breached its non-

delegable duty owed to Plaintiff, ALLISON BOURN, by committing one or more of the

following omissions or commissions:




                                                   2
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 6 of 37




  a.    Negligently failing to maintain or adequately maintain the premises, thus creating

        a hazardous condition in the area of the fall to members of the public utilizing

        said premises, including the Plaintiff herein, and creating an unreasonably

        dangerous slipping hazard, to wit: the puddle of liquid on the floor in the aisle,

        being in violation of the applicable building codes and standards and life safety

       rules, thus creating an unreasonably dangerous condition for Plaintiff;

  b.    Negligently failing to maintain or adequately maintain the premises, thus allowing

       the puddle of liquid on the floor in the aisle to exist, creating a tripping hazard to

        members of the General Public, including the Plaintiff herein, thus creating an

       unreasonably dangerous condition for her;

  c.   Negligently failing to inspect or adequately inspect the floor of the aisle, as

       specified above, to ascertain that the floor and above ceiling was not being

       properly maintained constituted a slipping hazard to pedestrians, including the

       Plaintiff herein, thus creating an unreasonably dangerous condition to her;

  d.   Negligently failing to inspect or adequately warn the Plaintiff of the danger of the

       liquid on the floor in the aisle, when Defendant knew, or through the exercise of

       reasonable care should have known, the floor in the aisle was unreasonably

       dangerous and that Plaintiff was unaware of same; and

  e.   Negligently failing to correct or adequately correct the unreasonably dangerous

       condition of the ceiling above the aisle on Defendant's premises, when said

       condition was either known to Defendant, or had existed for a sufficient length of




                                         3
    Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 7 of 37




                   time, such that Defendant should have known of same had Defendant exercised

                   reasonable care.

           10.     As a result, while Plaintiff was walking down the aisle at Defendant, TARGET

CORPORATION's store, she slipped and fell in the puddle on the floor in the aisle, which

resulted in the injuries as set forth.

           11.     As a direct and proximate result of the negligence of Defendant, TARGET

CORPORATION, Plaintiff, ALLISON BOURN, suffered bodily injury in and about her body and

extremities, resulting in pain and suffering, disability, disfigurement, permanent and significant

scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,

medical and nursing care and treatment, loss of earning, loss of the ability to earn money, and

aggravation of previously existing condition. The losses are either permanent or continuing and

Plaintiff, ALLISON BOURN,will suffer the losses in the future.

           WHEREFORE, Plaintiff, ALLISON BOURN, demands judgment against Defendant,

TARGET CORPORATION, for damages, costs of this action, interest, and such other and

further relief as this Court may deem meet and just, and demands a trial by jury on all issues so

triable.

           Plaintiff demands trial by jury of all issues so triable.

                                                          s/ Wyatt M. Oakey
                                                          WYATT M. OAKEY,ESQUIRE
                                                          FL Bar No.: 96471
                                                          MORGAN & MORGAN,PLLC
                                                          220 W. Garden St., 9th Floor
                                                          Pensacola, FL 32502
                                                          Telephone: 850-316-9069
                                                          Facsimile: 850-316-9105
                                                          Secondary Telephone: 850-876-7804




                                                      4
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 8 of 37




                                    Secondary Facsimile: 850-876-7828
                                    woakey@forthepeople.com
                                    wmoservice( &,forthepeople.com
                                    Attorneyfor Plaintiff




                                5
                  Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 9 of 37


                                         Escambia County Receipt of Transaction
                                                    Receipt # 2020052684
                                                            Cashiered by: mbp                                               Pam Childers
                                                                                                                            Clerk of Court
                                                                                                                  Escambia County, Florida

Received From

OAKEY, WYATT M
220 W GARDEN ST STE 900
PENSACOLA, FL 32502

On Behalf Of:

                                                                                                                      On: 8/3/20 11:29 am
                                                                                                                  Transaction # 101500367

CaseNumber 2020 CA 000976
Fee Description                                           Fee          Prior Paid      Waived             Due          Paid        Balance
(CA1)CIRCUIT CIVIL FILING FEE                            400.00             0.00          0.00         400.00       400.00            0.00
(CA93)ISSUANCE OF SUMMONS                                 10.00             0.00          0.00          10.00        10.00            0.00
                                          Total:         410.00             0.00          0.00         410.00       410.00            0.00




                                   Grand Total:          410.00             0.00          0.00         410.00       410.00            0.00



PAYMENTS


   Payment Type           Reference                                          Amount         Refund      Overage     Change     Net Amount
  EFILING             28665876                                    OK         410.00             0.00      0.00        0.00         410.00



                                                     Payments Total:          410.00            0.00       0.00        0.00         410.00




Credit Card Convenience fee of 3.5% is non-refundable.                                                                          Page 1 of 1
            Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 10 of 37




                  IN THE CIRCUIT COURT IN AND FOR ESCAMBIA COUNTY,FLORIDA
ALLISON BOURNE
           PLAINTIFF,
Vs.                                    CASE NO: 2020 CA 000976
                                       DIVISION: F
TARGET CORPORATION A FOREIGN PROFIT CORPORATION
          DEFENDANT,

                                                        SUMMONS
THE STATE OF FLORIDA:
To Each Sheriff of the State:
 YOU ARE COMMANDED to serve this summons and a copy of the complaint in the above styled
 cause upon the defendant TARGET CORPORATION A FOREIGN PROFIT CORPORATION
 C/O CT CORPORATION SYSTEM 1200 S. PINE ISLAND ROAD PLANTATION,FL 33324
Each defendant is hereby required to serve written defenses to said complaint on
             plaintiffs attorney(s), whose address is

             WYATT M OAKEY
             220 W GARDEN ST STE 900
             PENSACOLA,FL 32502

within 20 days after service of this summons upon you, exclusive of the day of service, and to file the
original of said written defenses with the Clerk of said Court either before service on said attorney or
immediately thereafter. If you fail to do so, a default will be entered against you for the relief demanded
in the complaint.
Witness, my hand and the seal of this Court on this 3rd day of August,2020
PAM CHILDERS                                            ; - 114,!.9f
                                                                 . 4Yr#'
                                                                       111041,k
CLERK OF THE CIRCUIT COURT                              •

By:
      Deputy Clerk
                                                               '
                                                               C OM"




* Except when suit is brought pursuant to Section 768.28, Florida Statutes, if the State of Florida, one of
its agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the
time to be inserted as to it is 40 days. When suit is brought pursuant to Section 768.28, Florida Statutes,
the time to be inserted is 30 days.




                                                                                                              CAS UM2053P
                  Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 11 of 37

Filing # 112482054 E-Filed 08/27/2020 12:43:50 PM
                                                           N t-1-1LEAVI I LP- ttIVIL.t


    Case:        Court:                                                  County;                    Job:
    2.020 CA     I N THE CIRCUIT COURT, FIRST JUDICIAL CIRCUIT, IN AND   Escambia                   4793446(9883919)
    000976       FOR ESCAMBIA COUNTY, FLORIDA
    Plaintiff / Petitioner:                                              Defendant/ Respondent:
    ALLISON BOURNE                                                       TARGET CORPORATION, A FOREIGN PRUFIT CORPORATION
    Received by:                                                         For:
    Legalis International                                                M organ & Morgan
    To be served upon:
    TARGET CORPORATION A FOREIGN PROFIT CORPORATION C/O CT CORPORATION SYSTEM

    UGOCHUKWU NWABUEZE, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within
  the boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said
  person of the contents herein

  Recipient Name Address: Donna tvioch, 1200 S. PINE ISLAND ROAD PLANTATION, FL 33324
  Manner of Service:            Corporation, Aug 19, 2020, 2:50 pm EDT
  Documents:                    SUMMONS; COMPLAINT.

  Additional Comments:
  Successful Attempt: Aug 19, 2020, 150 pm EDT at 1200 S. PINE ISLAND ROAD PLANTATION, FL 33324 rec&ved by Donna Moch. Age; 53;
  Ethnicity: Caucasian; Gender: Female; Weight: 150; Height: 5'3'; Hair: Brown; Refationship: Manager;


                                                                          Subscribed and sworn to befiqe me by the affair who is
                                                                          personally knowitrra me."
                                                                                                  '4


  U GO       KWU NWABUEZE                    Date

  Legalis I nternational
                                                                                                  Commission Ex res




                                                                                                     147. tVif
                                                                                               l'of no*       tsVSI'    Gwl tj
                                                                                                                      B,49it,4"
                                                                                                          Bondod th„,,:tembor  G41
                                                                                                                              4"
                                                                                                                               ,°2,23222f3,
                                                                                                                                          4,8

                                                                                         sew"AWN Pecolit4041
                                                                                         gOria lequtelditS sLiKtri
                                                                                         StitrZ #ocqsslult003 •                      4
                                                                                             (
                                                                                             ) m-)n ll      IA
              Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 12 of 37

Filing # 112859554 B-Filed 09/03/2020 02:19:24 PM



                                                            IN THE CIRCUIT COURT,FIRST
                                                            JUDICIAL CIRCUIT,IN AND FOR
                                                            ESCAMBIA COUNTY,FLORIDA

                                                            CASE NO.:       2020-CA-000976
                                                            DIVISION:       F
        ALLISON BOURN,

                Plaintiff,
        vs.


        TARGET CORPORATION,
        a foreign profit corporation,

                Defendant.


                         NOTICE OF APPEARANCE AND DESIGNATION
                     OF EMAIL ADDRESSES FOR SERVICE OF DOCUMENTS

                COMES NOW,Joseph B. Stokes, III, Esquire, of SAALFIELD SHAD,P.A., and files this

        Notice of Appearance as attorney of record in the above-captioned matter on behalf of the

        Defendant, TARGET CORPORATION.

                Pursuant to Florida Rule of Judicial Administration 2.516(1)(A), Defendant hereby gives

        notice of the primary and secondary email addresses of its counsel as follows:

                Counsel's Name                      Joseph B. Stokes, III

                Primary Email Address:              jstokes@saalfieldlaw.com

                Secondary Email Addresses:          llovein@saalfieldlaw.com;
                                                    wdean( &,saalfieldlaw.com

                Tertiary Email Address:             rjcsmith@saalfieldlaw.com


                                          CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with
        the Clerk of the Court by using the Florida Courts Portal system and furnished to the following
        named addressees via email on this 3rd day of September, 2020:
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 13 of 37




  Wyatt M. Oakey,Esquire
  Morgan & Morgan,P.A.
  220 West Garden Street, 9t
                           h Floor
  Pensacola, FL 32502
  Email: woakey@forthepeople.com; wmoservice@forthepeople.com
  Telephone: 850-316-9069
  Facsimile: 850-316-9105
  Attorneysfor Plaintiff

                            SAALFIELD SHAD,P.A.

                           /s/ Joseph B. Stokes,III


                           JOSEPH B.STOKES,III, ESQUIRE
                           Florida Bar Number: 897183
                           Email(Primary)jstokes@saalf   ieldlaw.com
                           Email(Secondary) llovein@saalf  ieldlaw.com;
                           wdean@saalf ieldlaw.com
                           RUBY JO CATHERINE SMITH,ESQUIRE
                           Florida Bar Number: 112741
                           Email (Primary) rjcs
                                              (  ,saalf
                                                a)    ieldlaw.com
                           245 Riverside Avenue, Suite 400
                           Jacksonville, FL 32202
                           904-355-4401 (phone)
                           904-355-3503 (facsimile)
                           Attorneysfor Defendant




                                     2
              Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 14 of 37

Filing # 112980208 E-Filed 09/08/2020 10:50:20 AM



                                                              IN THE CIRCUIT COURT,FIRST
                                                              JUDICIAL CIRCUIT,IN AND FOR
                                                              ESCAMBIA COUNTY,FLORIDA

                                                              CASE NO.:      2020-CA-000976
                                                              DIVISION:      F
        ALLISON BOURN,

                 Plaintiff,
        vs.


        TARGET CORPORATION,
        a foreign profit corporation,

                 Defendant.


               DEFENDANT,TARGET CORPORATION  'S,ANSWER AND AFFIRMATIVE
                          DEFENSES TO PLAINTIFF
                                              ' S COMPLAINT

                 Defendant, Target Corporation, by and through its undersigned counsel, hereby answers

        Plaintiff's Complaint, and states as follows:

              1. Admitted for jurisdictional purposes only that Plaintiff contends the damages in this case

                 exceed 30,000, otherwise denied.

              2. Admitted.

              3. Admitted that Defendant Target Corporation is a foreign corporation that operated a

                 business at 4711 Bayou Blvd., Pensacola, Florida, otherwise denied.

              4. Admitted that Defendant Target Corporation operated a business at 4711 Bayou Blvd.,

                 Pensacola, Florida, otherwise denied.

              5. Denied.

              6. Denied.

              7. Denied.

              8. Denied.
   Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 15 of 37




   9. Denied, including all subparts.

    10. Denied.

    1 1. Denied.

                                 AFFIRMATIVE DEFENSES

                                   First Aff
                                           irmative Defense

       The Plaintiff, ALLISON BOURN, was herself negligent, which negligence was the

proximate or contributing cause ofher injury and/or injuries. Therefore, any recovery in this action

should be reduced on a pro rata basis based upon the degree of her negligence.

                                  Second Aff
                                           irmative Defense

       This Defendant is entitled to a set-offfor any and all benefits received by the Plaintifffrom

any collateral source as defined by applicable Florida Statutes and case law.

                                   Third Affirmative Defense

       The Plaintiff has failed to mitigate her damages in this case, which failure to mitigate

should reduce her claim for damages in direct proportion thereto.

                                    Fourth Affirmative Defense

       Defendant asserts § 768.0755, Florida Statutes, as a defense to this case.

                                     Demand for Jury Trial

       Defendant hereby demands a jury trial on all issues so triable.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with
the Clerk of the Court by using the Florida Courts Portal system and furnished to the following
named addressees via email on this 8th day of September, 2020:

       Wyatt M. Oakey,Esquire
       Morgan & Morgan, P.A.
       220 West Garden Street, 9t
                                h Floor

                                                2
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 16 of 37




  Pensacola, FL 32502
  Email: woakey( &forthepeople.com, wmoservice@forthepeople.com
  Telephone: 850-316-9069
  Facsimile: 850-316-9105
  Attorneysfor Plaintiff

                            SAALFIELD SHAD,P.A.

                            /s/ Joseph B. Stokes,III

                            JOSEPH B. STOKES,HI,ESQUIRE
                            Florida Bar Number: 897183
                            Email(Primary) istokes
                                                 ( &,saalf
                                                         ieldlaw.com
                            Email(Secondary) Hovein@saalfieldlaw.com,
                            wdean@saalfieldlaw.com
                            RUBY JO CATHERINE SMITH,ESQUIRE
                            Florida Bar Number: 112741
                            Email(Primary) rjcs@saalfieldlaw.com
                            245 Riverside Avenue, Suite 400
                            Jacksonville, FL 32202
                            904-355-4401 (phone)
                            904-355-3503 (facsimile)
                            Attorneysfor Defendant




                                      3
              Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 17 of 37

Filing # 112980208 E-Filed 09/08/2020 10:50:20 AM



                                                               IN THE CIRCUIT COURT,FIRST
                                                               JUDICIAL CIRCUIT,IN AND FOR
                                                               ESCAMBIA COUNTY,FLORIDA

                                                               CASE NO.:      2020-CA-000976
                                                               DIVISION:      F
        ALLISON BOURN,

                Plaintiff,
        vs.


        TARGET CORPORATION,
        a foreign profit corporation,

                Defendant.


                        DEFENDANT
                                ' S FIRST REOUEST FOR PRODUCTION TO
                                 PLAINTIFF ALLISON BOURN

                Defendant, Target Corporation, by and through its undersigned attorneys, hereby requests

        pursuant to Rule 1.350, Florida Rules of Civil Procedure, that Plaintiff, ALLISON BOURN,

        produce and permit Defendant to inspect and copy each of the following documents:

                 1.     Medical bills, including but not limited to doctors, hospitals and prescriptions

        arising out of the alleged injuries which are the subject of your Complaint.

                2.     Income tax returns for the years 2015 through 2019, including W-2 forms filed.

                3.      Hospital records concerning any and all hospitalizations arising out of the alleged

        injuries to Plaintiff which are in your or your attorney's possession, custody or control.

                4.      Medical records from any doctors, nurses or other health care providers who have

        seen and/or treated Plaintiff as a result of the alleged injuries pled in the Complaint.

                5.      Medical reports, opinions or other written memoranda from doctors, nurses or other

        health care providers, or expert witnesses containing information concerning the injuries and/or
   Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 18 of 37




damages allegedly sustained by Plaintiff which are in your or your attorney's possession, custody

or control.

          6.     Any and all photographs taken in relation to this incident.

          7.     Any and all statements obtained in relation to this case.

          8.     All documents which you anticipate you may utilize as exhibits in the trial of this

matter.

          9.     A copy of the front and back of all health insurance cards including Medicare,

Medicaid, and/or private health insurance carriers in possession of the Plaintiff at the time of the

accident and anytime thereafter.

          10.    All documents and payment information made by third party/collateral source lien

holders received by Plaintiff or Plaintiff's counsel in connection with the subject accident.

          1 1.   All documents sent by Plaintiff's counsel to any collateral source lien holders

advising them of the subject accident and/or putting said collateral source lien holder on notice.

          12.    All documents sent by Plaintiff or received by Plaintiff in connection with any

disability insurance in effect at the time of the subject accident.

          13.    An original Consent to Release directed to Centers for Medicare & Medicaid

Services(CMS)executed by Plaintiff.(Attached hereto).

          14.    An original Consent for Release of Information directed to Social Security

Administration executed by Plaintiff.(Attached hereto).

          15.    An original Authorization for the Use and Disclosure of Protected Health

Information directed to Florida Medicaid TPL Recovery Program executed by Plaintiff.(Attached

hereto).




                                                  2
   Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 19 of 37




       16.      An original Request for Copy of Tax Return IRS Form 4506 directed to the Internal

Revenue Service executed by Plaintiff.(Attached hereto).

       17.      Copies of all records related to any mental health treatment received by Plaintiff in

the last ten (10) years, including but not limited to, psychologists, psychiatrists, counselors or

therapists. This request specifically includes records oftreatment for substance abuse, dependency

or addiction.

       18.      The shoes worn by the Plaintiff at the time of the incident alleged in Plaintiff's

Complaint.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with
the Clerk of the Court by using the Florida Courts Portal system and furnished to the following
named addressees via email on this 8th day of September, 2020:

       Wyatt M. Oakey,Esquire
       Morgan & Morgan,P.A.
       220 West Garden Street, 9th Floor
       Pensacola, FL 32502
       Email: woakey@forthepeople.com, wmoservice@forthepeople.com
       Telephone: 850-316-9069
       Facsimile: 850-316-9105
       Attorneysfor Plaintiff

                                       SAALFIELD SHAD,P.A.

                                      /s/ Joseph B. Stokes,III


                                      JOSEPH B. STOKES,III, ESQUIRE
                                      Florida Bar Number: 897183
                                      Email (Primary)jstokes@saalfieldlaw.com
                                      Email(Secondary) Hovein@saalfieldlaw.com,
                                      wdean@saalfieldlaw.com
                                      RUBY JO CATHERINE SMITH,ESQUIRE
                                      Florida Bar Number: 112741
                                      Email(Primary) rjcs@saalfieldlaw.com
                                      245 Riverside Avenue, Suite 400
                                      Jacksonville, FL 32202

                                                 3
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 20 of 37




                         904-355-4401 (phone)
                         904-355-3503 (facsimile)
                         Attorneysfor Defendant




                                  4
                             Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 21 of 37




  Form     4506                                                           Request for Copy of Tax Return
 (March 2019)                                                   00- Do not sign this form unless all applicable lines have been completed.              OMB No. 1545-0429
                                                                      fob Request may be rejected if the form is incomplete or illegible.
  Department of the Treasury
  Internal Revenue Service                                        10.For more information about Form 4506, visit wwwirs.gov/form4506.

 Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
 should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
 provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
 requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
 tools. Please visit us at IRS.gov and click on "Get a Tax Transcript..." or call 1-800-908-9946.

       la Name shown on tax return. If a joint return, enter the name shown first.                                  lb First social security number on tax return,
                                                                                                                       individual taxpayer identification number, or
                                                                                                                       employer identification number(see instructions)


      2a If a joint return, enter spouse's name shown on tax return.                                                2b Second social security number or individual
                                                                                                                       taxpayer identification number if joint tax return


      3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code(see instructions)



      4 Previous address shown on the last return filed if different from line 3(see instructions)



      5 If the tax return is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number.

  Saalfield Shad, P.A., 245 Riverside Avenue, Suite 400, Jacksonville, FL 32202, Telephone No.: 904-355-4401, Fax No.: 904-355-3503

  Caution; If the tax return is being mailed to a third party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
  have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax return to the third party listed on line
  5, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your return
  information, you can specify this limitation in your written agreement with the third party.
      6            Tax return requested. Form 1040, 1120, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2,
                   schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
                   destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
                   type of return, you must complete another Form 4506. 0.   1040
                   Note: If the copies must be certified for court or administrative proceedings, check here . .                     •




      7            Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
                   eight years or periods, you must attach another Form 4506.
                       12/31/2019                                             12/31/2018                          12/31/2017                      12/31/2016

                       12/31/2015

                   Fee. There is a $50 fee for each return requested. Full payment must be included with your request or it will
                   be rejected. Make your check or money order payable to "United States Treasury." Enter your SSN, lTlN,
                   or EIN and "Form 4506 request" on your check or money order.
     a Cost for each return . .                                   •            •                                                          $ 50.00
     b Number of returns requested on line 7 .                                                                          •                    5
,
     c Total cost. Multiply line 8a by line 8b . .
 •-•FM.,I-.I fr•   f   .   . -14,NI ,.....I   .   MI   .1   -
                                                            ,
                                                                 , .
                                                                  -
                                                                           , . , . .             . .                    I•  •
                                                                                                                               •I,
                                                                                                                                          $250.00
    9    If we cannot find the tax return, we will refund the fee. If the refund should go to the third party isted on line 5, check here .
 Caution: Do not sign this form unless all applicable lines have been completed.
 Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line la or 2a, or a person authorized to obtain the tax return
 requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more shareholder, partner,
 managing rnerrter, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
 execute Form 4506 on behalf of the taxpayer. Note: Thisform must be received by IRS within 120 days of the signature date.
        Signatory attests that he/she has read the attestation clause and upon so reading
        declares that he/she has the authority to sign the Form 4506. See instructions.                                                  Phone number of taxpayer on line
                                                                                                                                         l a or 2a


Sign                           Signature (seeinstructions)                                                      Date
Here
                               Title (if line la above is a corporation, partnership, estate, rtrust)


                               Spouse's signature                                                                Date
 For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                                   Cat. No. 41721E                   Form 4506(Rev. 3-2019)
               Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 22 of 37



 Form 4506(Rev. 3-2019)                                                                                                                                             Page   2
Section references are to the internal Revenue Code        Chart for all other returns                                Corporations. Generally, Form 4506 can be
unless otherwise noted.                                                                                            signed by:(1)an officer having legal authority to bind
                                                           If you lived in                                         the corporation,(2) any person designated by the
Future Developments                                        or your business             Mail to:                    board of directors or other governing body, or (3)
For the latest information about Form 4506 and its         was in:                                                 any officer or employee on written request by any
instructions, go to www.irs.gov/form4506.                                                                           principal officer and attested to by the secretary or
Information about any recent developments affecting                                                                other officer. A bona fide shareholder of record
                                                          Alabama, Alaska,
Form 4506, Form 4506-1 and Form 4506T-EZ will be                                                                   owning 1 percent or more of the outstanding stock
                                                           Arizona, Arkansas,                                      of the corporation may submit a Form 4506 but must
posted on that page.                                      California, Colorado,                                    provide documentation to support the requester's
                                                          Connecticut, Delaware,
                                                                                                                   right to receive the information.
General Instructions                                       District of Columbia,
                                                                                                                      Partnerships. Generally, Form 4506 can be
                                                           Florida, Georgia, Hawaii,
Caution: Do not sign this form unless all applicable       Idaho, Illinois, Indiana,                               signed by any person who was a member of the
lines have been completed.                                 Iowa, Kansas, Kentucky,                                 partnership during any part of the tax period
Purpose ofform. Use Form 4506 to request a copy           Louisiana, Maine,                                        requested on line 7.
of your tax return. You can also designate (on line 5)     Maryland,                                                  All others. See section 6103(e) if the taxpayer has
a third party to receive the tax return.                   Massachusetts,                                          died, is insolvent, is a dissolved corporation, or if a
How long will It take? It may take up to 75               Michigan, Minnesota,                                     trustee, guardian, executor, receiver, or
calendar days for us to process your request.             Mississippi,                                             administrator is acting for the taxpayer.
                                                          Missouri, Montana,
Tip. Use Form 4506-T, Request for Transcript of Tax       Nebraska, Nevada, New                                    Note: If you are Heir at law, Next of kin, or
Return, to request tax return transcripts, tax account    Hampshire, New Jersey,                                   Beneficiary you must be able to establish a material
information, W-2 Information, 1099 information,           New Mexico, New York,        Internal Revenue Service    interest in the estate or trust.
verification of nonfiling, and records of account.        North Carolina,              RAIVS Team                  Documentation. For entities other than individuals,
Automated transcript request. You can quickly             North Dakota. Ohio,          P.O. Box 9941               you must attach the authorization document. For
request transcripts by using our automated self-help      Oklahoma, Oregon,            Mail Stop 6734              example, this could be the letter from the principal
service tools. Please visit us at IRS.gov and click on    Pennsylvania, Rhode          Ogden, UT 84409             officer authorizing an employee of the corporation or
"Get a Tax Transcript..." or call 1-800-908-9946.         Island, South Carolina,                                  the letters testamentary authorizing an individual to
                                                          South Dakota,                                            act for an estate.
Where to file. Attach payment and mail Form 4506          Tennessee, Texas, Utah,
to the address below for the state you lived in, or the                                                            Signature by a representative. A representative
                                                          Vermont, Virginia,                                       can sign Form 4506 for a taxpayer only if this
state your business was in, when that return was          Washington, West
filed. There are two address charts: one for                                                                       authority has been specifically delegated to the
                                                          Virginia, Wisconsin,                                     representative on Form 2848, line 5a. Form 2848
individual returns(Form 1040 series) and one for all      Wyoming, a foreign
other returns.                                                                                                     showing the delegation must be attached to Form
                                                          country, American                                        4506.
   If you are requesting a return for more than one       Samoa, Puerto Rico,
year or period and the chart below shows two              Guam, the
different addresses, send your request to the                                                                       Privacy Act and Paperwork Reduction Act
                                                          Commonwealth of the
address based on the address of your most recent          Northern Mariana                                          Notice. We ask for the information on this form to
return.                                                   Islands, the U.S. Virgin                                 establish your right to gain access to the requested
                                                          Islands, or A.P.O. or                                     return(s) under the Internal Revenue Code, We need
 Chart for individual returns                             F.P.O. address                                           this information to properly identify the returns) and
                                                                                                                    respond to your request. If you request a copy of a
(Form 1040 series)                                                                                                  tax return, sections 6103 and 6109 require you to
If you filed an                                                                                                     provide this information, including your SSN or EIN,
individual return               Mail to:                  Specific Instructions                                     to process your request. If you do not provide this
                                                                                                                    information, we may not be able to process your
and lived in:                                              Line lb. Enter your employer identification number       request. Providing false or fraudulent information
Alabama, Kentucky,                                        (EIN) if you are requesting a copy of a business          may subject you to penalties.
Louisiana, Mississippi,                                    return. Otherwise, enter the first social security
                                                                                                                       Routine uses of this information include giving it to
Tennessee, Texas, a                                        number(SSN) or your individual taxpayer
                                                                                                                    the Department of Justice for civil and criminal
foreign country. American      Internal Revenue Service    identification number (ITIN)shown on the return. For
                                                                                                                    litigation, and cities, states, the District of Columbia,
Samoa, Puerto Rico,            RAIVS Team                 example, if you are requesting Form 1040 that
                                                                                                                   and U.S. commonwealths and possessions for use
Guam, the                      Stop 6716 AUSC              includes Schedule C(Form 1040), enter your SSN.
                                                                                                                   in administering their tax laws. We may also
Commonwealth of the            Austin, TX 73301            Line 3. Enter your current address. If you use a P.O.   disclose this information to other countries under a
Northern Mariana Islands,                                  box, please include it on this line 3.                  tax treaty, to federal and state agencies to enforce
the. U.S. Virgin Islands, or                               Line 4. Enter the address shown on the last return      federal nontax criminal laws, or to federal law
A.P.O. or F.P.O. address                                  filed if different from the address entered on line 3.   enforcement and intelligence agencies to combat
                                                                                                                   terrorism.
Alaska, Arizona,                                           Note: If the addresses on lines 3 and 4 are different
Arkansas, California,                                     and you have not changed your address with the               You are not required to provide the information
Colorado, Hawaii,Idaho,                                    IRS, file Form 8822, Change of Address. For a           requested on a form that is subject to the Paperwork
Illinois, Indiana, Iowa,                                   business address, file Form 8822-B, Change of           Reduction Act unless the form displays a valid OMB
Kansas, Michigan,              Internal Revenue Service   Address or Responsible Party — Business.                 control number. Books or records relating to a form
Minnesota, Montana,            RAIVS Team                                                                          or its instructions must be retained as long as their
                                                          Signature and date. Form 4506 must be signed and         contents may become material in the administration
Nebraska, Nevada, New          Stop 37106                 dated by the taxpayer listed on line la or 2a. The
Mexico, North Dakota,          Fresno, CA 93888.                                                                   of any Internal Revenue law. Generally, tax returns
                                                           IRS must receive Form 4506 within 120 days of the       and return information are confidential, as required
Oklahoma, Oregon,                                         date signed by the taxpayer or it will be rejected.
South Dakota, Utah,                                                                                                by section 6103.
                                                          Ensure that all applicable lines are completed before
Washington, Wisconsin,                                    signing.                                                     The time needed to complete and file Form 4506
Wyoming                                                                                                            will vary depending on individual circumstances. The
                                                                      You must check the box in the                estimated average time is: Learning about the law
Connecticut,                                                                                                       or the form, 10 min.; Preparing the form, 16 min.;
Delaware, District of                                                 signature area to acknowledge you
                                                                                                                   and Copying, assembling, and sending the form
Columbia, Florida,                                                    have the authority to sign and request
                                                                                                                   to the IRS,20 min.
Georgia, Maine,                                                       the information. The form will not be
Maryland,                                                 processed and returned to you if the box is                  if you have comments concerning the accuracy of
                               Internal Revenue Service                                                            these time estimates or suggestions for making
Massachusetts,                 RAIVS Team                 unchecked.
Missouri, New                                                                                                      Form 4506 simpler, we would be happy to hear from
                               Stop 6705 5-2                Individuals. Copies of jointly filed tax returns may   you. You can write to:
Hampshire, New Jersey,         Kansas City, MO
New York, North                                           be furnished to either spouse. Only one signature is         Internal Revenue Service
                               64999                      required. Sign Form 4506 exactly as your name
Carolina, Ohio,                                                                                                        Tax Forms and Publications Division
Pennsylvania, Rhode                                       appeared on the original return. If you changed your         1111 Constitution Ave. NW,IR-6526
Island, South Carolina,                                   name, also sign your current name.                           Washington, DC 20224.
Vermont, Virginia, West
Virginia                                                                                                            Do not send the form to this address. Instead, see
                                                                                                                   Where to file on this page.
               Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 23 of 37


                                                                                                                                  RON DESANTIS
                                                                                                                                    GOVERNOR

                                                                                                                             MARY C. MAYHEW
                                                                                                                                 SECRETARY



                                 Authorization for the Use and Disclosure of Protected Health Information
Federal law states that we cannot share an individual's health information without the individual's permission, except in certain situations. By
signing this form, you are giving us permission to share the information you indicate below. If you decide later that you do not want us to share
this information any more, you can revoke this authorization at any time in writing or sign the REVOCATION SECTION on the back of this form
and return it to the Florida Medicaid TPL Recovery Program. This form must be completed and signed by the Medicaid recipient or by an
individual who has the authority to act on the Medicaid recipient's behalf(parent of a minor, legal guardian, trustee, power of attorney, personal
representative of the estate, grantor of an annuity).
                                            PLEASE COMPLETE THE FOLLOWING SECTIONS
1.    Personal Information:

     Medicaid Recipient's Name                                                                            Date of Birth

     Medicaid ID Number                                                                        Social Security Number

2.    I give permission to the Agency for Health Care Administration(AHCA)and its contract representatives to share the health information
      listed below with the following:

     Name of the Law Firm or Law Office Saalfield Shad,P.A.,245 Riverside Avenue,#400,Jacksonville, FL 32202
     Name of the Insurance Company
     Other

3.    Indicate the purpose for which the disclosure is to be made:

      XX To substantiate Medicaid's lien relating to a lawsuit
         To substantiate Medicaid's claim against the estate or against a trust account or annuity
      XX Other Litigation pending in the State of Florida

4.   Indicate the information that you want to be disclosed, related to the following (check one):

            The Medicaid lien relating to the injury or negligence charges, for the period beginning with the date of incident.
            Medicaid's claim against the estate.
            The amount that is due Medicaid from the trust account,[Please send a copy of the trust agreement].
            The amount that is due Medicaid from the annuity account,[Please send a copy of the annuity agreement].
       XX Other,[Please be specific]. Paid Claims History

5.   Enter the specific date that you want this authorization to expire: (i.e., one year from date of release)
     (If you do not enter a date, this authorization will expire in five years.)

I understand that the information described above may be redisclosed by the person or group that I hereby give AHCA and its contract representatives
permission to share my information with, and that my information would no longer be protected by the federal privacy regulations. Therefore, I release
AHCA, its workforce members, and its contract representatives from all liability arising from the disclosure of my health information pursuant to this
agreement. I understand that I may inspect or request copies of any information disclosed by this authorization if AHCA or its contract representatives
initiated this request for disclosure. I understand that I may revoke this authorization by notifying AHCA through its contractor representatives, in writing,
knowing that previously disclosed information would not be subject to my revocation request. I understand that I may refuse to sign this authorization and
that my refusal to sign will not affect my ability to obtain treatment, payment or eligibility for benefits.

6.    Recipient Signature                                                 Print Name                                           Date
     OR
      Name of Legal Representative (Print)                                                               Relationship

      Signature of Legal Representative *                                                                 Date
 * If you are not the individual, but represent the individual, please attach a copy of the legal document that verifies that you are a representative (parent
                     of a minor, legal guardian, trustee, power of attorney, personal representative of the estate, grantor of an annuity).
               Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 24 of 37




                       INSTRUCTIONS FOR THE USE AND DISCLOSURE OF PROTECTED HEALTH INFORMATION




1. Complete the front of the form and return it to Florida Medicaid TPL Recovery Program, Post Office Box 12188, Tallahassee, Florida
32317-2188, Phone (toll-free)(877) 357-3268 or Fax (844)845-8352.

2. If the signer is a guardian, has a power of attorney or is an authorized representative, documentation of the representative's authority
to act on the individual's behalf must be attached. If an agency has custody of a child and a representative signs the release, include a
copy of the custody order.

3. Special kinds of health information have specific laws and rules that have to be followed before that information can be disclosed.

HIV and Sexually Transmitted Diseases(STD): All information about HIV and sexually transmitted diseases is protected under federal
and state laws and cannot be disclosed without your written authorization unless otherwise provided in the regulations. To release HIV
or STD information, this authorization must include a statement in the Information You Want Disclosed section of the specific HIV or STD
information that you are giving permission to release. Re-disclosure of HIV information is not allowed, except in compliance with law or
with your written permission.

Alcohol and Drug Treatment: Alcohol and/or drug treatment records are protected under federal and state laws and regulations and
cannot be disclosed without your written authorization, unless otherwise provided for in federal and state laws or regulations. To release
alcohol and drug treatment information, this authorization must include a statement in the Information You Want Disclosed section of the
specific information that you are giving permission to release, such as "assessment, treatment plan, attendance, discharge plan." Re-
disclosure of you alcohol and/or drug treatment records is not allowed, except in compliance with law or with your written permission.

Mental Health Treatment: Mental health treatment records are protected under federal and state laws and regulations and cannot be
disclosed without your written authorization, unless otherwise allowed in federal and state laws or regulations. To release mental health
treatment information, this authorization must include a statement in the Information You Want Disclosed section of the specific
information that you are giving permission to release, such as "assessment, treatment plan, attendance, discharge plan." Also, disclosure
of your therapist's own notes (psychotherapy notes) needs separate permission. Re-disclosure of your mental health treatment records
is prohibited, except in compliance with law or with your written permission.

4. You will be provided with a copy of this form.

                                                        REVOCATION SECTION

To revoke your authorization, complete the following section and return the form to the Florida Medicaid TPL Recovery Program at the
address given above. (Use of this form to revoke your authorization is optional; however, you must submit your revocation request in
writing.)

I no longer want my information shared.

Name                                                                                                 Date of Birth

Street Address

City                                                            State                                         Zip

If applicable, your Medicaid ID number

Signature                                                                                                      Date
OR
Signature of Authorized Representative                                                                         Date

Relationship of Authorized Representative
(Revised March 2019)
           Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 25 of 37


                                              Consent to Release
                     Liability Insurance (Including Self-Insurance), No-Fault Insurance,
                                          or Workers' Compensation



Where to find Information on "Consent to Release" vs."Proof of Representation"

Please refer to the PowerPoint document on this website titled: "Rules and Model Language for 'Proof of
Representation' vs. 'Consent to Release' for Medicare Secondary Payer Liability Insurance (Including Self-
Insurance), No-Fault Insurance, or Workers' Compensation" for detailed information on
• When to use a "consent to release" document vs. a "proof of representation" document,
• Appropriate content for both documents,
• The need for appropriate documentation when there are two layers of representatives involved (examples:
  attorney 1 refers a case to attorney 2; the beneficiary's guardian hires an attorney to pursue a liability
  insurance claim) or when a beneficiary's representative signs a "consent to release" document on the
  beneficiary's behalf,
• What liability insurers (including self-insurers), no-fault insurers, and workers' compensation entities must
  have in order to obtain conditional payment information, and
• Use of agents by insurers' or workers' compensation.

General

A "consent to release" document is used by an individual or entity who does not represent the Medicare
beneficiary but is requesting information regarding the beneficiary's conditional payment information. A
"consent to release" does not authorize the individual or entity to act on behalf of the beneficiary or make
decisions on behalf of the beneficiary.

Model Language

See attached. Use of the model language is not required, but any documentation submitted as a "Consent to
Release" must include the information the model language requests.

Where to Submit a" Consent to Release" document:

                     Liability Insurance, No-Fault Insurance, Workers' Compensation:

                                                    NGHP
                                                PO Box 138832
                                            Oklahoma City, OK 73113
                                              Fax:(405)869-3309
            Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 26 of 37


 MODEL LANGUAGE

                                            CONSENT TO RELEASE

 The language below should be used when you, a Medicare beneficiary, want to authorize someone other than
 your attorney or other representative to receive information, including identifiable health information, from the
 Centers for Medicare & Medicaid Services(CMS)related to your liability insurance (including self-insurance),
 no-fault insurance or workers' compensation claim.

                                                  (print your name exactly as shown on your Medicare card)
 hereby authorize the CMS,its agents and/or contractors to release, upon request, information related to my
 injury/illness and/or settlement for the specified date of injury/illness to the individual and/or entity listed
 below:

 CHECK ONLY ONE OF THE FOLLOWING TO INDICATE WHO MAY RECEIVE INFORMATION
 AND THEN PRINT THE REQUESTED INFORMATION:

(If you intend to have your information released to more than one individual or entity, you must complete a
 separate release for each one.)

     insurance Company              Workers' Compensation Carrier           VI Other
                                                                                       Attorney
                                                                                              (Explain)
 Name of entity:                  Saafield Shad, P.A.
 Contact for above entity:        Joseph B. Stokes, Il l
 Address:                         245 Riverside Avenue
 Address Line 2:                  Suite 400
 City/State/ZIP:                  Jacksonville, FL 32202
 Telephone:                       904-355-4401
CHECK ONE OF THE FOLLOWING TO INDICATE HOW LONG CMS MAY RELEASE YOUR
INFORMATION

(The period you check will run from when you sign and date below.):

7One Year                    rT Two Years                          Other
                                                                            (Provide a specific period of time)
I understand that I may revoke this "consent to release information" at any time, in writing.

 MEDICARE BENEFICIARY INFORMATION AND SIGNATURE:


Beneficiary Signature:                                                  Date signed:
Note: If the beneficiary is incapacitated, the submitter of this document will need to include documentation
establishing the authority of the individual signing on the beneficiary's behalf. Please visit
littps:,/go.cms.gov/cobro for further instructions.

 Medicare ID (The number on your Medicare card.):

Date of Injury/Illness:
              Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 27 of 37


Social Security Administration                                                                                    Form Approved
Consent for Release of Information                                                                                OMB No. 0960-0566
Instructions for Using this Form
Complete this form only if you want us to give information or records about you, a minor, or a legally incompetent adult, to an
individual or group (for example, a doctor or an insurance company). If you are the natural or adoptive parent or legal guardian,
acting on behalf of a minor child, you may complete this form to release only the minor's non-medical records. We may charge a
fee for providing information unrelated to the administration of a program under the Social Security Act.
NOTE: Do not use this form to:
• Request the release of medical records on behalf of a minor child. Instead, visit your local Social Security office or call our toll-
 free number, 1-800-772-1213(TTY-1-800-325-0778), or
• Request detailed information about your earnings or employment history. Instead, complete and mail form SSA-7050-F4. You
 can obtain form SSA-7050-F4 from your local Social Security office or online at www.ssa,_govionline/ssa-7050.pdf.

How to Complete this Form
We will not honor this form unless all required fields are completed. An asterisk (*) indicates a required field. Also, we will not
honor blanket requests for "any and all records" or the "entire file." You must specify the information you are requesting and you
must sign and date this form. We may charge a fee to release information for non-program purposes.

• Fill in your name, date of birth, and social security number or the name, date of birth, and social security number of the person
 to whom the requested information pertains.
• Fill in the name and address of the person or organization where you want us to send the requested information.
• Specify the reason you want us to release the information.
• Check the box next to the type(s) of information you want us to release including the date ranges, where applicable.
• For non-medical information, you, the parent or the legal guardian acting on behalf of a minor child or legally incompetent adult,
  must sign and date this form and provide a daytime phone number.
• If you are not the individual to whom the requested information pertains, state your relationship to that person. We may require
  proof of relationship.


                                                   PRIVACY ACT STATEMENT
Section 205(a) of the Social Security Act, as amended, authorizes us to collect the information requested on this form. We will
use the information you provide to respond to your request for access to the records we maintain about you or to process your
request to release your records to a third party. You do not have to provide the requested information. Your response is
voluntary; however, we cannot honor your request to release information or records about you to another person or organization
without your consent. We rarely use the information provided on this form for any purpose other than to respond to requests for
SSA records information. However, the Privacy Act(5 U.S.C. § 552a(b)) permits us to disclose the information you provide on this
form in accordance with approved routine uses, which include but are not limited to the following:
1.To enable an agency or third party to assist Social Security in establishing rights to Social Security benefits and or coverage;
2.To make determinations for eligibility in similar health and income maintenance programs at the Federal, State, and local level;
3.To comply with Federal laws requiring the disclosure of the information from our records; and,
4.To facilitate statistical research, audit, or investigative activities necessary to assure the integrity of SSA programs.
We may also use the information you provide when we match records by computer. Computer matching programs compare our
records with those of other Federal, State, or local government agencies. We use information from these matching programs to
establish or verify a person's eligibility for Federally-funded or administered benefit programs and for repayment of incorrect
payments or overpayments under these programs. Additional information regarding this form, routine uses of information, and
other Social Security programs is available on our Internet website, www.socialsecurity.gov, or at your local Social Security office.



                                         PAPERWORK REDUCTION ACT STATEMENT
This information collection meets the requirements of 44 U.S.C.§ 3507, as amended by section 2 of the Paperwork Reduction
Act of 1995. You do not need to answer these questions unless we display a valid Office of Management and Budget control
number. We estimate that it will take about 3 minutes to read the instructions, gather the facts, and answer the questions. SEND
OR BRING THE COMPLETED FORM TO YOUR LOCAL SOCIAL SECURITY OFFICE. You can find your local Social
Security office through SSA's website at www.socialsecurity.gov. Offices are also listed under U.S. Government agencies
in your telephone directory or you may call 1-800-772-1213(TYY 1-800-325-0778). You may send comments on our time
estimate above to: SSA,6401 Security Blvd., Baltimore, MD 21235-6401. Send only comments relating to our time estimate
to this address, not the completed form.


Form SSA-3288 (11-2016) uf
Destroy Prior Editions
              Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 28 of 37


Social Security Administration
                                                                                                                Form Approved
Consent for Release of Information                                                                              OMB No.0960-0566
You must complete all required fields. We will not honor your request unless all required fields are completed. (*Signifies a
required field. **Please complete these fields in case we need to contact you about the consent form).
TO: Social Security Administration


              *My Full Name                              *My Date of Birth                    *My Social Security Number
                                                          (MM/DDNYYY)
I authorize the Social Security Administration to release information or records about me to:
*NAME OF PERSON OR ORGANIZATION:                                     *ADDRESS OF PERSON OR ORGANIZATION:
Joseph B. Stokes, III, Esq.                                           245 Riverside Avenue

Saalfield Shad, P.A.                                                  Suite 400

                                                                      Jacksonville, FL 32202

*1 want this information released because: Civil Litigation Matter
 We may charge a fee to release information for non-program purposes.




*Please release the following information selected from the list below:
 Check at least one box. We will not disclose records unless you include date ranges where applicable.

1. D   Verification of Social Security Number
2. El  Current monthly Social Security benefit amount
3. El  Current monthly Supplemental Security Income payment amount
4. El  My benefit or payment amounts from date 01/01/2009 to date
5. El My Medicare entitlement from date                     to date
6. El Medical records from my claims folder(s)from date°1/01/2o09 to date
        If you want us to release a minor child's medical records, do not use this form. Instead, contact your local Social
        Security office.
7. 0 Complete medical records from my claims folder(s)
8. [1] Other record(s)from my file (We will not honor a request for "any and all records" or "the entire file." You must specify
      other records; e.g., consultative exams, award/denial notices, benefit applications, appeals, questionnaires,
      doctor reports, determinations.)
        Application for Benefits, doctor reports, Consultation Evaluation Reports, questionnaires,

        Determinations,appeals,Disability records/start date,and date of entitlement

I am the individual, to whom the requested information or record applies, or the parent or legal guardian of a minor, or the
legal guardian of a legally incompetent adult. I declare under penalty of perjury (28 CFR § 16.41(d)(2004) that I have examined
all the information on this form and it is true and correct to the best of my knowledge. I understand that anyone who knowingly
or willfully seeking or obtaining access to records about another person under false pretenses is punishable by a fine of up to
$5,000. I also understand that I must pay all applicable fees for requesting information for a non-program-related purpose.

*Signature:                                                                              *Date:
**Address:                                                                               **Daytime Phone:
Relationship (if not the subject of the record):                                         **Daytime Phone:

Witnesses must sign this form ONLY if the above signature is by mark (X). If signed by mark (X), two witnesses to the signing
who know the signee must sign below and provide their full addresses. Please print the signee's name next to the mark (X)on the
signature line above.

1.Signature of witness                                             2.Signature of witness

Address(Number and street,City,State, and Zip Code)                Address(Number and street,City,State, and Zip Code)

Form SSA-3288 (11-2016) uf
              Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 29 of 37

Filing # 112980208 E-Filed 09/08/2020 10:50:20 AM



                                                           IN THE CIRCUIT COURT,FIRST
                                                           JUDICIAL CIRCUIT,IN AND FOR
                                                           ESCAMBIA COUNTY,FLORIDA

                                                            CASE NO.:    2020-CA-000976
                                                            DIVISION:    F
        ALLISON BOURN,

                Plaintiff,
        vs.


        TARGET CORPORATION,
        a foreign profit corporation,

                Defendant.


                              NOTICE OF SERVICE OF DEFENDANT'S
                     FIRST INTERROGATORIES TO PLAINTIFF ALLISON BOURN

                Defendant, Target Corporation, hereby gives notice that Defendant's Interrogatories to

        Plaintiff, ALLISON BOURN,numbered one(1)through twenty-eight(28), have been served upon

        Plaintiff, c/o Wyatt M. Oakey, Esquire, by Electronic Mail.

                                        CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with
        the Clerk of the Court by using the Florida Courts Portal system and furnished to the following
        named addressees via email on this 8th day of September, 2020:
                Wyatt M. Oakey,Esquire
                Morgan & Morgan,P.A.
                220 West Garden Street, 9t
                                         h Floor
                Pensacola, FL 32502
                Email: woakey@forthepeople.com, wmoservice@forthepeople.com
                Telephone: 850-316-9069
                Facsimile: 850-316-9105
                Attorneysfor Plaintiff

                                             SAALFIELD SHAD,P.A.

                                            /s/ Joseph B. Stokes,III
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 30 of 37




                         JOSEPH B.STOKES,III, ESQUIRE
                         Florida Bar Number: 897183
                         Email(Primary)jstokes@saalf ieldlaw.com
                         Email(Secondary) llovein@saalfieldlaw.com,
                         wdean@saalfieldlaw.com
                         RUBY JO CATHERINE SMITH,ESQUIRE
                         Florida Bar Number: 112741
                         Email(Primary) rjcs@saalfieldlaw.com
                         245 Riverside Avenue, Suite 400
                         Jacksonville, FL 32202
                         904-355-4401 (phone)
                         904-355-3503 (facsimile)
                         Attorneysfor Defendant




                                  2
             Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 31 of 37
Filing # 113509231 E-Filed 09/17/2020 10:20:10 AM



                                                      IN THE CIRCUIT COURT,FIRST
                                                      JUDICIAL CIRCUIT,IN AND FOR
                                                      ESCAMBIA COUNTY,FLORIDA

                                                      CASE NO.:          2020-CA-000976
                                                      DIVISION:
        ALLISON BOURN,

                Plaintiff,
        vs.


        TARGET CORPORATION,
        a foreign profit corporation,

                Defendant.

                              DEFENDANT,TARGET CORPORATION  'S
                             NOTICE OF FILING NOTICE OF REMOVAL

                Defendant, Target Corporation, by and through its undersigned attorneys, and

        pursuant to 28 U.S.C. §1332, §1441, and §1446, hereby gives notice that it has this

        date filed with the U.S. District Court for the Northern District ofFlorida, Pensacola

        Division, a Notice ofRemoval. A copy ofthe Notice ofRemoval(without Exhibits)

        is attached hereto as Exhibit "A."

                                   CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy ofthe foregoing has been
        e-filed with the Clerk of the Court by using the Florida Courts Portal system and
        furnished to the following named addressees via email on this 17th day ofSeptember,
        2020:
                Wyatt M.Oakey,Esquire
                Morgan & Morgan,P.A.
                220 West Garden Street, 9th Floor
Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 32 of 37




 Pensacola, FL 32502
 Email: woakey@forthepeople.com, wmoservice@forthepeople.com
 Telephone: 850-316-9069
 Facsimile: 850-316-9105
 Attorneysfor Plaintiff

                        SAALFIELD SHAD,P.A.

                        /s/ Joseph B. Stokes, III

                        JOSEPH B. STOKES,III, ESQUIRE
                        Florida Bar Number: 897183
                        Email(Primary)jstokes@saalfieldlaw.com
                        Email(Secondary) llovein@saalfieldlaw.com;
                        wdean@saalfieldlaw.com
                        245 Riverside Avenue, Suite 400
                        Jacksonville, FL 32202
                        904-355-4401 (phone)
                        904-355-3503 (facsimile)
                        Attorneysfor Defendant




                                2
      Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 33 of 37




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

ALLISON BOURN,

       Plaintiff,
vs.                                            CASE NO.:

TARGET CORPORATION,a Foreign
Profit Corporation,

       Defendants.


      DEFENDANT TARGET CORPORATION
                                 ' S NOTICE OF REMOVAL

       Defendant Target Corporation (hereinafter "Defendant"), by and through its

undersigned attorneys and pursuant to 28 U.S.C. § 1446, files with this Court a

Notice of Removal of the above-captioned matter from the First Judicial Circuit, in

and for Escambia County, Florida. In support of the removal of this action,

Defendant states as follows:

        1. Plaintiff Allison Bourn has filed a civil action in the Circuit Court, First

Judicial Circuit, in and for Escambia County, Florida, Case No. 20-CA-00976, for

claimed injuries allegedly due to an incident in which Ms. Bourn allegedly slipped

and fell on the Defendant's premises on December 22, 2019 in Escambia County,

Florida. True and correct copies of all process and pleadings served by or upon

Defendant, as provided by 28 U.S.C. § 1446(a), are attached hereto as Exhibit "A".


                                                                                   EXHIBIT
                                                                              .o
                                                                              a
     Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 34 of 37




       2. Defendant removes this action on the basis of diversity jurisdiction

 pursuant to 28 U.S.C. § 1332 and § 1441.

       3. At the time ofthe incident alleged in Plaintiff's Complaint, Plaintiff was a

 citizen and resident of Escambia County, Florida.(Complaint ¶2).

       4. Defendant Target Corporation, at all relevant times, has been a domiciliary

 of the State of Minnesota, is incorporated in Minnesota, and has its principal place

 of business in Minnesota.

       5. The Complaint alleges the damages "exceed Thirty Thousand Dollars

($30,000.00)."(Complaint ¶1). Plaintiff's claimed damages include: bodily injury,

 pain and suffering, disability, disfigurement, mental anguish, permanent and

 significant scarring, mental anguish, loss of capacity for enjoyment of life,

 hospitalization expenses, medical and nursing care and treatment, loss of earnings,

 loss of ability to earn money, and aggravation of a previously existing condition.

(Complaint ¶11). Plaintiff claims these losses are either permanent or continuing

and will continue to be suffered in the future.(Id.).

       6.    Prior to the lawsuit being filed, Plaintiff provided a demand to

Defendant on April 23, 2020, attached hereto as Exhibit "B." The estimated cost of

Plaintiff's future medical treatment, as determined by Karen Shelton, RN, of

ProjectWorks Cost Projections, is allegedly $133,248.89. In addition, Plaintiff

demanded 47,680.00 for her past pain and suffering, and $1,547,600.00 for future


                                          2
    Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 35 of 37




pain and suffering. Based on current information and belief, the Plaintiff has treated

at West Florida Hospital, Emerald Coast Medical Solutions, Innovative Open MRI

of Pensacola, and Panhandle Orthopedics. Not all of Plaintiff's medical bills have

been obtained by Defendant. Defendant is only in possession of bills from West

Florida Hospital($23,411.00)and Emerald Coast Medical Solutions($3,195.00)for

a total of 26,606.00, attached hereto as Exhibit "C."

      7.       According to the Plaintiff's medical records from Panhandle

Orthopedics, dated February 26, 2020,(attached hereto as Exhibit"D")Dr. Michael

Gilmore determined the Plaintiff had a left medial meniscus tear that required

surgery. The Plaintiff planned to move forward with the surgery, however it is

unknown to Defendant at this time if the Plaintiff has done so. Dr. Gilmore also

opined the Plaintiff's sacroiliac pain would require further treatment, with the

options of NSAIDS, physical therapy, cortisone injections, and radiofrequency

denervation.

      8.       As listed above, Plaintiff's current known medical expenses are

$26,606.00. Her future medical expenses, according to Karen Shelton, RN, are

allegedly   133,248.89. Her claimed past and future pain and suffering total

$1,595,280.00. All combined, the Plaintiff is seeking 1,755,134.89, well above the

 75,000 jurisdictional requirement.




                                          3
    Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 36 of 37




       9.     Defendant has filed this Notice of Removal within thirty (30) days of

service of Plaintiff's Complaint on August 19, 2020. Therefore, this Notice of

Removal is timely.

       10. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of

this removal to all parties and has filed a copy of this Notice of Removal in the

Circuit Court, First Judicial Circuit, in and for Escambia County, Florida.

       1 1. The United States District Court for the Northern District of Florida,

Pensacola Division, encompasses the location of the State Court action. Thus,

Defendant may properly remove the State Court action to this District Court pursuant

to 28 U.S.C. §1441(a).

       12. The amount in controversy in this case is greater than S75,000.00

exclusive of interest and costs, and there is complete diversity between the parties.

Therefore, this United States District Court has original jurisdiction pursuant to 28

U.S.C. §1332.

       13. Pursuant to the rules of this Court, Defendant has submitted the S400.00

filing fee.

       WHEREFORE,the Defendant respectfully requests that this Court accept the

removal of this action from the Circuit Court, First Judicial Circuit, in and for

Escambia County, Florida.




                                         4
    Case 3:20-cv-05826-TKW-HTC Document 1-1 Filed 09/17/20 Page 37 of 37




                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy ofthe foregoing has been
e-filed with the Clerk of the Court by using the Florida Courts Portal system and
furnished to the following named addressees via email on this 17th day ofSeptember,
2020:
        Wyatt M.Oakey,Esquire
        Morgan & Morgan,P.A.
        220 West Garden Street, 9th Floor
        Pensacola, FL 32502
        Email: woakey@forthepeople.com; wmoservice@forthepeople.com
        Telephone: 850-316-9069
        Facsimile: 850-3 16-9105
        Attorneysfor Plaintiff

                               SAALFIELD SHAD,P.A.

                               /s/ Joseph B. Stokes, III

                               JOSEPH B. STOKES,III, ESQUIRE
                               Florida Bar Number: 897183
                               Email(Primary) jstokes@saalfieldlaw.com
                               Email(Secondary) llovein@saalfieldlaw.com;
                               wdean@saalfieldlaw.com
                               245 Riverside Avenue, Suite 400
                               Jacksonville, FL 32202
                               904-355-4401 (phone)
                               904-355-3503 (facsimile)
                               Attorneysfor Defendant




                                        5
